IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

HARRINGTON PARTNERS LLC              NOT FINAL UNTIL TIME EXPIRES TO
D/B/A FIRST COAST MD A/A/O           FILE MOTION FOR REHEARING AND
JUDITH E. CHACON,                    DISPOSITION THEREOF IF FILED

      Petitioner,                    CASE NO. 1D16-4476

v.

USAA CASUALTY INSURANCE
COMPANY,

      Respondent.

___________________________/

Opinion filed February 6, 2017.

Petition for Writ of Certiorari.

Chad A. Barr of Law Office of Chad A. Barr, P.A., Altamonte Springs, for
Petitioner.

Douglas H. Stein of Association Law Group, P.L., Miami, for Respondent.




PER CURIAM.

      DENIED on the merits.

WOLF, LEWIS, and WETHERELL, JJ., CONCUR.